Citation Nr: 1227428	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-22 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to service connection for right eye blindness.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had honorable active service from March 1976 to March 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Milwaukee, Wisconsin. 

In an April 2011 decision, the claims were remanded by the Board to the RO via the Appeals Management Center (AMC).  The claims have been returned to the Board for appellate review.

The issue of entitlement to service connection for right eye blindness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC. 


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran currently has depression that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for depression.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.  

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided a fully-VCAA compliant notice letter with regard to his claim in June 2008, prior to the initial adjudication of the claim.  

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's private treatment records, VA treatment records, and all of his available service treatment records (STRs) are all in the file.  In this regard, the Board acknowledges that, with the exception of the Veteran's May 1980 separation examination records (the Veteran had other than honorable service from March 1979 to July 1980), it appears that all of his service treatment records have been lost or destroyed.  At the same time, the Board acknowledges that the RO undertook substantial development in an attempt to obtain copies of these records, and the Board finds that further attempts to locate the Veteran's records would be futile.  Specifically, the RO requested copies of the Veteran's service treatment records from the National Personnel Records Center (NPRC) in January 1994, and made a follow-up request to NPRC in July 1994, and negative responses were received in February 1994 and September 1994, respectively.  Also, the RO sent letters to the Veteran in January 1994 and again in June 2008 requesting that he submit copies of any service treatment records in his possession, and that he identify the dates of any treatment, the name of the facility, and his unit at the time of any treatment relating to his claims, but no response was received.  The RO also sent a Form 13055 to the Veteran, but no additional information has been received that would assist in locating copies of the missing service treatment records.  Therefore, in light of the above, the Board finds that VA's heightened duty to assist in obtaining the Veteran's service treatment records has been satisfied.

Following the Board remand, the AMC sent the Veteran a letter requesting that he submit or specify any additional evidence to support the appeal for service connection for depression.  The AMC requested his assistance in obtaining private medical records.  As of the date of this correspondence no additional medical evidence has been received.  It is noted that the letter was returned as undeliverable due to a bad address.  This letter was resent in July 2011 and was similarly returned.  However, he did report for his June 2011 psychiatric examination.  The Board notes that to the extent that it appears the Veteran has failed to keep the VA apprised of his current address, the United States Court of Appeals of Veterans Claims (Court) has stated that in the normal course of events, it is the burden of a claimant to keep the VA apprised of his or her whereabouts.  If he or she does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him or her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board finds that the AMC attempted to assist the Veteran in obtaining any additional relevant records to the extent possible under the circumstances.

As noted, the Veteran was provided with a VA examination relating to his claim in June 2011.  The VA examiner reviewed the claims file, examined the Veteran, elicited a history from him, and provided adequate, thorough reasoning for his conclusions.  In light of the above, the Board finds that there is sufficient evidence upon which to base a decision with regard to the Veteran's claim.

The Board accordingly finds that the VA has fulfilled its duties to inform and assist, and will address the merits of the Veteran's claim.

II.  Legal Principles

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that his depression began in 1976 while he was at Fort Lewis.  STRs for the period of service that was not considered other than honorable are unavailable and the RO concluded that all efforts to obtain the records have been exhausted and that further attempts would be futile.  Available STRs for the period which was considered other than honorable show that at the time of an examination dated May 22, 1980, the Veteran answered "yes" when asked if he ever had nervous trouble of any sort.  However, a Report of Mental Status Evaluation dated May 23, 1980, showed that there was no significant mental illness and his mood was indicated as "level" rather than "depressed".  The final remark was "Service member is psychiatrically clear."

VA records show treatment for alcohol and drug abuse dating from 1998, with complaints of depression dating from December 2007 immediately following his father's death.  At that time, the Veteran reported he had not been seen at the Milwaukie VA medical center (VAMC) since 1998.  He reported two recent hospitalizations at St. Mary's Hospital, once for a seizure and once for pancreatitis.  A February 2008 discharge summary included the primary diagnosis of alcohol dependence and a secondary diagnosis of depression not otherwise specified (substance induced versus major depressive episode).  

Pursuant to the April 2011 Board remand, the Veteran was afforded a VA examination in June 2011.  The examiner reviewed the claims folder and examined the Veteran.  The history recorded was consistent with that found in the record.  The examiner then provided the opinion that the Veteran's depression is less likely as not caused by or a result of his honorable period of service.  The examiner summarized as follows:  

The overall picture is one of an individual who had made a satisfactory adjustment prior to entering military service.  While serving, the veteran received disciplinary action for going AWOL on two occasions prior to his discharge under other than honorable circumstances.  Overall, the veteran was a poor historian due to reported memory problems.  In summary, this veteran meets the DSM-IV-TR criteria for depression, not otherwise specified.  Although he reported initially experiencing depression in 1979, while serving, he attributed the depression to the death of a cousin and appears to have been AWOL during that time.  Because [the veteran] was AWOL from military service during the time of the reported depressive episode, because medical records indicate he reported depressive symptoms more recently (2007) and because other possible causes of depression are documented (i.e., death of his father, secondary to substance abuse disorders) it is considered less likely as not that the veteran's depression, NOS, is caused by or the result of military service.  

Having carefully reviewed the record, the Board finds the opinion of the June 2011 VA examiner to be the most probative evidence of record with regard to whether the Veteran has any depression related to service.  The examiner reviewed the claims file, interviewed the Veteran, examined him, and considered his history.  There is no competent, probative medical evidence of record that contradicts the opinion of the June 2011 VA examiner.  Following a thorough evaluation and consideration of all of the earlier records, he rendered a well-supported opinion that the current psychiatric disability, depression, is not due to service.  Also, the Board finds that there is no competent evidence tending to otherwise link the Veteran's depression to service.

The Board has also considered the Veteran's lay assertion that he has depression as a result of service.  Certainly, the Veteran is competent to report symptoms such as sadness or depressed mood, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Veteran, as a lay person, has not been shown to be competent to render medical conclusions, particularly on such a complex medical matter as linking a psychiatric disability to service that occurred many years ago.  The Board finds that his lack of medical expertise is relevant here given that he has attributed the depression he experienced in service and the depression he experiences now to different life stressors, and given that since 2007 his depression has been attributed by health care providers to recent events, such as the death of his father and his substance abuse problems.  Therefore, given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA examiner discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

For these reasons, the Board concludes that the claim of entitlement to service connection for depression must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable.


ORDER

Entitlement to service connection for depression is denied.


REMAND

The Veteran asserts entitlement to service connection for right eye blindness.  The record reflects that following the April 2011 Board remand, the Veteran underwent VA examination of the eye in June 2011.  In the May 2012 supplemental statement of the case (SSOC) the AMC makes reference to an eye examination report of June 2011.  However, neither the claims folder nor the virtual claims folder available to the Board contains such an examination report.  As a result, the claim must be remanded in order to obtain a copy of this examination report.  

Additionally, the Board notes that in the June 2011 psychiatric evaluation, the Veteran reported that while had not undergone recent psychiatric treatment he had recently switched primary care providers at VA and was receiving VA medical treatment.  Updated VA treatment records should be obtained.  

Considering the above, the Board finds that additional development is necessary prior to appellate review of this matter.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following action:

1.  The RO or the AMC should obtain a copy of the June 2011 VA examination for the Veteran's eye claim and associate it with the claims folder.  

2.  The RO or the AMC should obtain updated VA treatment records relevant to his eye claim.  

3.  The RO or the AMC should undertake any development it determines to be warranted.

4.  Then, the RO or the AMC must readjudicate the Veteran's claim for service connection for right eye blindness.  

5.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


